Title: To George Washington from Major General Charles Lee, 4 December 1776
From: Lee, Charles
To: Washington, George



Dr General
Haverstraw [N.Y.] Decr the 4th 1776

I have receiv’d your pressing letter—since which intelligence was sent me that you had quitted Brunswick—so that it is impossible to know where I can join you—but ⟨a⟩ltho I shou’d not be able to join you at all the service which I can render you will I hope be full as efficacious[.] the Northern Army has already advanced nearer Morris Town than I am—I shall put myself at their head tomorrow—We shall upon the whole compose an Army of five thoushand good Troops in spirits—I shoud imagin, Dr General, that it may be of service to communicate this to the Corps immediately under your Command—it may encourage them and startle the Enemy—in fact this confidence must be risen to a prodigious heighth, if They pursue you, with so formidable a Body hanging on their flank, or rear—I shall cloath my People at the expence of the Tories—which has a double good effect—it puts them in spirits and comfort and is a correction of the iniquity of the foes of Liberty.

it is paltry to think of our Personal affairs when the whole is at stake—but I entreat you to order some of your suite to take out of the way of danger my favourite Mare which is at Hunt Wilsons three miles the other side of Princeton. I am, Dr General, Yours

Charles Lee

